Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second conductive region overlapping ….a second edge of the boundary” (claim 2), “third conductive region overlapping …the second edge of the boundary”, and “fourth conductive region overlapping…the second edge of the boundary” (emphases added) of claim 4 (which depends upon claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Specifically, as detailed in the claim objection below, if “a third conductive region overlapping the second active region and the second edge of the boundary” is changed to “a third conductive region overlapping the second active region and the first edge of the boundary”, then the drawing objection is nullified.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Objections
3	Claim 4 is objected to because of the following informalities: claim 4, beginning on line 6, recites: “a third conductive region overlapping the second active region and the second edge of the boundary” which is not shown in a drawing, and which should be “a third conductive region overlapping the second active region and the first edge of the boundary” and which is interpreted for examination purposes.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-5, 7, 8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S. Patent Application Publication 2016/0307882 A1 (the ‘882 reference).
The reference discloses in Figs. 1, 2, 2A, 2B and related text a method and an integrated circuit (IC) device as claimed.
claim 19, the ‘882 reference discloses an integrated circuit (IC) device, comprising: 
a first cell (Cell 1-2, Figs. 2 and 2A), comprising: 
a first boundary (generally indicated at 281, paragraph(s) [0021], see Fig. 2), 
a first active region (upper 206, upper 209 or upper 208, Figs. 2A, 2B, paragraph(s) [0023]) inside the first boundary and extending along a first direction (y direction), and 
a first gate region (left 215, para [24]) inside the first boundary and extending across the first active region (upper 206, 209 or 208) along a second direction (x direction), the second direction (x) transverse to the first direction (y); 
a second cell (Cell 1-1), comprising: 
a second boundary (~281) abutting the first boundary along a first common edge, 
a second active region (lower 206, lower 209 or lower 208, para [23]) inside the second boundary and extending along the first (y) direction, and 
a second gate region (left 212, para [24]) inside the second boundary and extending across the second active region (lower 206, 209 or 208) along the second (x) direction; and 
a first common conductive region (233 for bitline BL contact, 236 for VSS contact, para [34, 37], Fig. 2A, or 265 for VCC contact, para [24, 40], Fig. 2B) overlapping the first common edge (~281, see Figs. 2, 2A, 2B), and electrically coupled to both the first active region (upper 206, 209 or 208) and the second active region (lower 206, 209 or 208) (see also Fig. 1, which depicts BL, VSS and VCC electrically coupled to active regions (source/drain) of transistors of cell 100, paragraph(s) [0018]+).

Referring to claim 1 and using the same reference characters, interpretations, and citations as detailed above for claim 19 where applicable, the reference discloses a method, comprising: 

arranging a first active region (upper 206) inside a boundary (~281) of the cell, the first active region extending along a first (y) direction, 
arranging at least one gate region (left 215) inside the boundary, the at least one gate region extending across the first active region (upper 206) along a second (x) direction, the second (x) direction transverse to the first (y) direction, and 
arranging a first conductive region (233) overlapping the first active region (upper 206) and a first edge (lower edge) of the boundary (~281), the first conductive region (233) configured to form an electrical connection to the first active region (upper 206); and 
storing the generated layout diagram on a non-transitory computer-readable medium (para [37]).
Referring to claim 2, the reference further discloses that said generating the layout diagram of the cell further comprises: 
arranging a second conductive region (237 for VSS contact, para [37]) overlapping the first active region (upper 206) and a second edge (upper edge of cell 1-2) of the boundary (~281), the second conductive region (237) configured to form an electrical connection to the first active region (upper 206, see also Fig. 1), the second edge (upper edge) opposite the first edge (lower edge) in the first (y) direction.  
Referring to claim 3, Figs. 2 and 2A depicts that the first edge (lower edge) of the boundary coincides with a center line of the first conductive region (233) in the first (y) direction, and the second edge (upper edge) of the boundary coincides with a center line of the second conductive region (237) in the first (y) direction.
Referring to claim 4, the reference further discloses that said generating the layout diagram of the cell further comprises: 
arranging a second active region (upper 209, para [23]) inside the boundary, the second active region extending along the first (y) direction and spaced from the first active region (upper 206) in the second (x) direction, the at least one gate region (left 215) extending across the second active region (upper 209), 
236 for VSS contact, para [37]) overlapping the second active region (upper 209) and the first edge (lower edge) of the boundary, the third conductive region (236) configured to form an electrical connection to the second active region (upper 209, para [37] and see also Fig. 1 as detailed above for claim 19), and 
arranging a fourth conductive region (234 for BLB contact (conductive region for BLB contact for cell 1-2 is not labeled, but labeled 234 for BLB contact for cell 1-1, see Figs. 2 and 2A)) overlapping the second active region (upper 209) and the second edge (upper edge) of the boundary, the fourth conductive region (234) configured to form an electrical connection to the second active region (upper 209).
Regarding claim 5, the limitations “filler” and “dummy” in “wherein the cell is a filler cell, and the at least one gate region is a dummy gate region” are labels and statements of intended use, and have not been given patentable weight.  However, it is noted the reference discloses that at least one of the gate region is a dummy gate region (para [80], approximately at the end of the paragraph).
Referring to claim 7, the reference further discloses:
fabricating, based on the layout diagram, at least one of a semiconductor mask or a component in a layer of the IC (paragraph(s) [0037]).

Referring to claim 8 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 19 where applicable, the ‘882 reference discloses a method, comprising: 
generating an integrated circuit (IC) layout diagram, said generating the IC layout diagram comprising placing a first cell (Cell 1-2, Figs. 2, 2A and 2B) in abutment with a second cell (Cell 1-1) in the IC layout diagram, wherein 
a boundary (~281) of the first cell abuts a boundary of the second cell along a first common edge (~281), and 
a first conductive region (upper region 233 for bitline BL contact, upper region 236 for VSS contact, para [34, 37], Fig. 2A, or upper region 265 for VCC contact, para [24, 40], Fig. 2B), which overlaps and is configured to form an electrical connection to a first active 233 for bitline BL contact, lower region 236 for VSS contact, Fig. 2A, or lower region 265 for VCC contact, Fig. 2B) of the second cell (1-1), which overlaps and is configured to form an electrical connection to a second active region (lower 206, 209 or 208) of the second cell (1-1), into a first common conductive region (233, 236 or 265) overlapping the first common edge (~281); and 
storing the generated IC layout diagram on a non-transitory computer-readable medium (para [37]).
Referring to claim 12 the reference further disclose that:
the first active region (upper region 208, see Figs. 2, 2A and 2B) and the second active region (lower region 208) are a first p-channel metal-oxide semiconductor (PMOS) active region and a second PMOS active region (active regions in region 313 (Fig. 3) for forming PMOS transistors, paragraph(s) [0049], [0018], see also para [21]+ for links between Figs. 2 and 3), respectively, 
the first conductive region (upper region 265, see Fig. 2B), the second conductive region lower region (265) and the first common conductive region (265) are (correspondingly) a first PMOS conductive region, a second PMOS conductive region and a first common PMOS conductive region (formed in the region for forming PMOS transistors), respectively, 
the first cell (1-2) further comprises: 
a first n-channel metal-oxide semiconductor (NMOS) active region (upper region of active region 209, Fig. 2A, para [23], formed in region 314 for forming NMOS transistors, para [49, 18], Figs. 2, 2B, 3), and 
a first NMOS conductive region (upper region of region 236, para [37]) which overlaps and is configured to form an electrical connection to the first NMOS active region (upper 209), 
the second cell (2-2) further comprises: 
a second NMOS active region (lower region of active region 209), and 

in said placing the first cell (1-2) in abutment with the second cell (1-1) in the IC layout diagram, 
the first NMOS conductive region (upper region of region 236) is merged with the second NMOS conductive region (lower region of region 236) into a first common NMOS conductive region (236) overlapping the first common edge (~281).
Referring to claim 13, the reference further discloses that:
each of the first cell (1-2) and the second cell (1-1) is a non-filler cell (active cells), and 
the first PMOS conductive region (upper region 265), second PMOS conductive region (lower 265), first NMOS conductive region (upper region of region 236) and second NMOS conductive region (lower region of region 236) are source side conductive regions configured to form electrical connections to source regions in the first PMOS active region, second PMOS active region, first NMOS active region, and second NMOS active region, respectively (paragraph(s) [0018], [0019]; specifically, the first and second PMOS active regions correspond to PU-1 and PU-2 transistors in Fig. 1, and the first NMOS and second NMOS active regions to transistors PD-1 and PD-2).
Referring to claim 18, the reference further discloses:
fabricating, based on the layout diagram, at least one of a semiconductor mask or a component in a layer of the IC (paragraph(s) [0037]).

Allowable Subject Matter
5.	Claims 6, 9-11, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render 
(claim 6) in that a width of the filler cell in the first direction is equal to one gate region pitch between adjacent gate regions of the IC, 
(claim 9) in that a third conductive region of the third cell, which overlaps and is configured to form an electrical connection to a third active region of the third cell, is merged with a fourth conductive region of the second cell, which overlaps and is configured to form an electrical connection to the second active region of the second cell, into a second common conductive region overlapping the second common edge, 
(claim 14) in that the third PMOS conductive region is merged with the fourth PMOS conductive region into a second common PMOS conductive region overlapping the second common edge, and in that the third NMOS conductive region is merged with the fourth NMOS conductive region into a second common NMOS conductive region overlapping the second common edge,
(claim 20) in that a second common conductive region overlaps a second common edge common to the second cell and a third cell, and is electrically coupled to both the third active region and the second active region, and in that the second cell is a filler cell.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TU-TU V HO/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        03-18-2022